Opinion op the Court by
Judge Carrolu —
Affirming.
In this penal action instituted by the Commonwealth against the appellant company, a trial before a jury was had and a verdict rendered in favor of the Commonwealth for $1,500.
It was agreed by counsel for appellant that this case is in all respects — except as to the amount of recovery— identical with the case of the Commonwealth v. International Harvester Company of America, tried in the Bullitt Circuit Court. From the judgment of the Bullit Circuit Court an appeal was prosecuted to this court by the appellant company, and the opinion affirming the *573judgment of the Bullitt Circuit Court may be found in 147 Ky., 564.
It is also agreed that the evidence heard in the Bullit County case was read to the jury in this case, with the same effect as if the witnesses had testified in person.
Counsel for appellant frankly admits that the appeal in this case under that opinion is not prosecuted with the hope that a reversal might be had in this court, but with a view of getting a decision, of this court so that the case may be taken on a writ of error in company with the Bullitt County ease and other cases of like character to the Supreme Court of the United States.
We, therefore, adopt as the opinion of the court in this case the opinion of the court in the Bullitt County case handed down March 16, 1912, and reported as stated in 147 Ky., 564, with such changes in that opinion as to the name of the court and the amount of penalty as are necessary to conform to the facts of this case, to have the same force and effect as if it had been delivered in this case.
Wherefore, the judgment appealed from is affirmed.